Aulisi, J.
Proceeding under article 78 of the Civil Practice Law and Rules to review the determination of the Board of Regents revoking petitioner’s license to practice medicine. Petitioner was found guilty of “flagrant violation of the Public Health Law * * " and of the ethics and standards of the medical profession” and the proof of his large-scale dealings with, and narcotic prescriptions for drug addicts is shocking. His brief states that "no practical purpose can be served in contesting the finding of guilt and we shall address ourselves only to the question of severity of the penalty”. The question of punishment and its mitigation is primarily one for the Board of Regents. {Matter of Ray v. Board, of Regents, 9 A D 2d 560; Matter of Smigel v. Board, of Regents, 15 A D 2d 623.) We find no reason to disturb its action. Determination confirmed, and petition dismissed, without costs. Gibson, P. J., Ilcrliliy, Taylor and Hamm, JJ., concur.